UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK MOKrNLEY
20 cv: Able -(KPF)

 

 

Write the full name of each plaintiff. (nlude case number ifone has been
assigned)
AMENDED
~against- COMPLAINT

SUE CTTY OF NeW YOUK. “Deecuve KYLE CREviTas "2Hee2 Prisoner)

Do you want a jury trial?
DEFECTIVE _LOGAN PayANn#! 28/orkrcee EDGAC Gate pen aay

ZOHN DOE A? Face reo Git Rerzerd rua STerPeep Cees

 

Write the full name of each defendant. if you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” In the space above and attach an
additional sheet of paper with the full list of names. The

names listed above must be identical ta those contained in
Section iV.

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number, A filing may include only: the last four digits of a social security number; the year of

an individual's birth; a minor’s initials; and the jast four digits of a financial account number,
See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 5/20/16
DEFENDANTS AND SERVICE ADDRESSES

City of New York

New York City Law Department
100 Church Street

New York, NY 10007
1, LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ina
“Bivens” action (against federal defendants).

Violation of my federal constitutional rights
[J Other:

 

Il PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

MARIL MCleTALEY

First Name Middle Initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

SA. 2270 (ow) — (nvstb\9aq 1204

Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)

ELNARA ColPeckOnNAl CACtLIT y
Current Place of Detention

P.O. bx 5OO

institutional Address

EL Mites NY VAG02. -OS00)

County, City State Zip Code
Hl PRISONER STATUS

Indicate below whether you are a prisoner or other confined person:
L) Pretrial detainee

(1 Civilly committed detainee

Cl Immigration detainee

[Convicted and sentenced prisoner
(] Other:

 

Page 2
1V. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendanti:  WYLE CREVATAS 24 bb?

First Name Last Name Shield #
ASSIGN 4p Nalcotires Reorder MANUMTEN <puT4

Current Job Title (or other identifying information)

ONE POLICE BLIZA Doon LOC.

 

 

 

Current Work Address

New, yore. NY (6026

County, City State Zip Code
Defendant2: “ini | Lyset 2.

First Name Last Name Shield #

CRFICER. rooextne AT THE "7TH PRR T pata SEARCHED ME

Current Job Title (or other identifying information)

 

 

 

Current Work Address
Nev YORI NY
County, City State Zip Code
Defendant3; LOGAN “PAYANO 28
First Name Last Name Shield #

Dect. ARSISNeTs TO Neocarrs Gormuet Mandate Spurtd
Current Job Title (or other identifying information)

ONE OOLICE PLAZA @apnn Lhe,

 

 

 

Current Work Address
NEW Yaak NM OdS6
Ed YOR lOO"
County, City State Zip Code
Defendant 4: Ebcarr. CsARC ITA SUS
First Name Last Name Shield #

Hiscek. ASSIGNEES Ny He BT PREP ENCT DerINE SQUAD

Current Job Title (or other identifying information)

le ERLCSSON PLACE

 

 

Current Work Address
‘ \ i , — 2
NON YORK NY LOOle
County, City State Zip Code

LPENDant S? CTHE Cory ¥ 6 NEW VAP 7 |
too Chace sraker Page 3
NYO NN lego?
Vv. STATEMENT OF CLAIM

Place(s) of occurrence: (pil ESSEY ST. Mew YORI, Niv- 106d 2/ rt Peecr NOTA YNY

Date(s) of occurrence: AUAECL ZN PONS

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were

harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

On, AvAgCH 27 201% Wot wantin’: Foe. THE ELevaT. INSIDE ay PLACE oF REStbrik
LOCMED ON Gl) eSstx ST. APD UE NYNY. 0007. TF p/as TACKLED, Koteveth Bunce
Aglh ASSAuLTER By fone MARS PVE MWg Wiehe DARK Cgisiect Habel
SEAT SHIRTS. WHELE ON THE FLOOR TUE MEN CONTIN THrS ASSAULT BY
PuecnING ME Ab GarNG apni NO PockKei AS To comtanmuch Te eekcAmn
fot HELD 26 4 cmusoeeT wo WAS PeTRG Os@4eb, AME ASS AtLaniT Peobuce A
Gate ANi> Sach “WE AGE QSRICE Swot uP op TUL sMeoT AS oP AS Keb wh
T WIM OES AQPESIED LAS Krekrb oN THE AWOUTH. “Luba THEN PUT
ART A DARIL CoLaecb VAN And “TAKING até A. EYESINcT pwileee ow WAS
OxT SND A Gadi Awe STZTePeD win “OS Nw BAERS AND WAS HELD
DOAN WHILE ANGER. OPrceg Wel anh My ANUS AND UNDBRAGATH

My SCRCT uw AREA Lees Foe CONOR PRS WRENN NONE VAS FOUN
“Lh us TAYE TD Cénee. Eanes Mania COR MEON ChE And CHMecep
WET RESISTING AGRE) AND OPSTRUC THUG GoveRAnngrut ADMoINrSrRaAtZON,
ApH A CauPLe oF Couey Appaecar es ALL CHARStS las “tSe8tcb on
AuGuevy 2, 7015. BECAME Cb THIS pole TNctbesT Pre le VIOLATE Ds AED
tee iirce Canttacr cl WAS Sasveb Toe. 16 DAYS on Trees SLAW D>
WHEN, “Tie AtReS IRS Obici AYLE CREVATAS CAME” WD Ay DaeeLis Hoe
Awe TReb i> FAGRroMiE” Ves, REPART TA Sfiub Mc RArE Th SVL. Rul TRE
ASSES Gute ActNinieeth THE LIE ons “TAPE GECCRbD re AND THOSE CEnbers,

oa

lace & SATAC HES | | Page 4
WHER brsiverkeehy ASO Anh 7 bbe PeawcTateb Gack 1 SoaceTy

 

 

 

 

 

 

 

 

INJURIES:
if you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received,

AS A CRULT oF TRE AtitSath tncrbenT Platte’ Sutterh
NULTLOLE DAYSTCAL, an Daplnagion Shaders aNouRti 6ACK.
Beurset Ores HEA AntmurRY MEMUAL DerIPESs peAIVe atu Aumibidees
LAGE dis LOSS OF SLEEP Conisctus DATN AMS Suchopte Anh Loss
EEN SOYMEN CE LIFE Ante SopRepi> aTHER LOSS Lye ie DAY LeSe cur
OF MY ULEE beeing “beTAmes 2% THE FROOES Gk TUE OoSmawuS REE,

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

OR. THE DAIN Agh Suctesme Ants LASS of CN SqMeERIT OF LIFE
dvb PMCHOGGICAL TNoueses AND orle Less a: RegviesT

TOAWYAGES TERS THE An votes om Tiwi AAELLDON (42, O6O,600.00) DELLA

 

 

 

 

 

Page 5
ANERICAN a ON ee

 
&L-
UNUSUAL Punirs

 
VIL PLAINTIEF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

Lunderstand that if 1 file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, may be denied in forma pauperis status in
future cases,

Lalso understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 USC. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

Lagree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

DulN 23,2020 (— >.

 

 

 

Dated Plaintiff's Signature
MAB. AAC ICIP LE
First Name Middle Initial Last Name

FiANteA Capeectranal  FACTLITY

Prison Address

 

NEW) YOR NY ude ASOG
County, City State Zip Code

Date on which | am delivering this complaint to prison authorities for mailing: *l | a4 (LO

Page 6
IIMA Repository Lor LUN INUBEr: 1BASZ AU OB LUNLAWZUIS Y4l2> Din

Maer MeAnle eu

  

 

Race: - Black
Ethnicity: Not Hispanic
_ Height: 6' 02"
Weight: - A
“SSN: XXX-XX-XXXX
Age at time of crime/arrest: 29
Address:- - 64 ESSEX STREET, MANHATTAN, NY
Fax Number: , M12030 °.
Place of Arrest: / NYCPD 7
" _ ArestType: ~ - Unk — ce
4, Date of Crime: ig
Place of Crime: New York County, NY
Criminal Justice Tracking No.: 685396722
rresting Agency: NYGE
Ye Arresting Officer ID: 2
“Arrest Number: M18617904
Arraignment: | New. York County Criminal Court
Arrest Charges: ‘

 
 

PL205.30 Class A Misdemeanor Degree 0 NCIC 4801

  

veces | nm ue PEL 195,05 Class A Misdemeanor Degree 2 NCIC 5099

Court Case Information

Court: New York County Criminal Court Case Number: 201 8NYG15310

March 28, 2018
Initial Report Of Docket Number

 

” Resisting Arrest -
PL 205.30 Class A Misdemeanor NCIC 4801

-- Obstruct Governmental Administration-2nd Degree
PL 195.05 . Class A Misdemeanor NCIC 5099.

_ August 02, 2018°

  
 

Resisting Arrest
PL 205.30 . Class A Misdemeanor NCIC 4801

— Obstruct Governmental Administration-2nd Degree

https:/Avww-ejustice ny gov/wps/teyportal/tut/p/al {ZBRb4IWEIB_zV7bKyCUR9gUMQ...

Page + OL 24

OCI Ang fla a te car ene ites

10/12/2018

stan tac ante abetonb ani ith ean el
 

: INAT.” cc se , . , alt Tae
“COUNTY OF NEW YORK mt CERTIFICATE OF DISPOSITION
. oe NUMBER: 555799:
THE PEOPLE OF. THE STATE OF NEW YORK
we VS

11/13/7988 °
Date of Birth

 

99913308
NYSID Number

wy
- State Zip

  

Docket ‘Wlinbex : /2018NY015310 —«. Summons No:

  

BL 308° ‘s00 AM Br. 195,05 00 AM, “as ten pee
Avratguiient. Charges a , i of, ara

' Case Disposition Information:

 

. | Court Action Judge Part
oa/o2/2018° DESMESSED’ - ~ MOTION OF DA® WESTON,C 0° |. . C

 

NO, P8E CERTIFICATION

_ SOVERNMENT AGENCY _ COUNSEL ASSIGNED |

_ NO RECORD OF ATTORNEY READILY AVAILABLE. DEFENDANT STATES COUNSEL: WAS _ASSIGNEL
SOURCE La -ACCUSATORY INSTRUMENT _ DOCKET BOOK/CRIMS -__.oRe3030 [eRs963)

rE WERERY | CERTIFY THAT THIS, is A TRUE B&CERPT OF THE RECORD ON. FILE IN .

THIS COURT. ” ee
Fr ai

MLECZKOWSKT,T Ny 10/18 2018 .
COURT PEEIEIRY SESURTURE AND SEAL . DATE” | FEE: NONE.

: (CAUTION: ‘THIS ‘DOCUMENT Is NOT OFFICIAL UNLESS EMBOSSED WITH THE couRT
o _ SEAL: OVER THE SIGNATURE” OF THE COURT OFFICIAL. }

Bache
Sans

suarumeeonts
bee
seme

eee
wt
a
Nesearity

  
  
New History N¥SID Number Search (QNH#)
me REE WES SEE ROSES SAAR ASS

Discharged After April 25, 1990

Din = Days Incarcerated Total Per Record

Bran Nysid # Bookk&case# Last Name Firat Name Admit Date Din Disc Date Hou

enema neat aang pana mene Ab henna mame nm pm REE me mt nn pe cent mamas mens NES SAY ETT

KAUSE aC O9991330H 1411802619 MCKINGEY MARK 09-MAY-18 16 24-MAY-18 CIF

09991330H 3491020673 MCKINLEY MARK 29-DEC-10 210 26-JUL-11 ARD

na. Feiss AY@ST 09991330H 3491611729 MCKINLEY MARK 30-OCT-16 447 19-dAN-18 MDC
wo otter 09991330H 3491412003 SEABROOK GLENN No Public Record

09991330H 3491414618 MCKINLEY MARK 24-OCT-14 56 18-DEC-14 CIF

TG¥7T732. 99991330 3491805233 MCKINLEY MARK ~ l2-dUL-18 41 21-AUG-18 MDC

iuce Conrtedt, 09991330H 8751200673 MCKINLEY MARK Oo-MAR~12 13 21-MAR-12 ARD
ixole Vicluked

\@ GND & Spe

> Das in Rivers

Sland ANDI bet

Veriathug 1 owrdtRat

des j Haring TK Stated

Lonslal Health Senviees

secouse ofthe Merial

nGheess awl Aniguslet

telef Bast
APFIDAYVIT OF SERYTCE

STATE OF NEW voRK |
SS.
COUNTY OF CHIEMUNG }

1, Abe. JAC PrtoleY » being duly sworn, dapases and

Says that:

1. Tam a party to khis action, 18 years or older, and an
inmate ah flmira Correctional Pacility, P.O. Bax 506, Eloilra, Maw
York,

2. Gn the” 24, day of SuiL¥ as 20 2d, i Sarved the
folling described paperioi: AMen bets CavOLAtni AS
COURT ORDERED BY THE Sunse” Genin Pol Eraly
hy mailing the paperi(s} te Ehe persean at the addxess designated by
him or her for that purpose by dapositing the same in a first
class, pasktnaid, properly addressed WEADPEGL, ip an s€ficial
denositery under the excusive aace and custedy of tha Sbove~mantionad
Facility for the United States Bostal Office within the Stare af
Sew York. The name of the PEVSONn ar names of tha cersans served
and the sddress oar addressas ai owhich service was made are as
follows:

ERO SE =r? CR Ce Awnpers Ps SPARS _
LAINTFES STS DeeslQrcr CT ASST SAG CORPERATION, Cots
SouTUben DISCO NEN VERE  SPercTAd_earecextiiy PEneeAL
tty FOLEY Sousa Pm OS LE@éACERA Dives
NEW YORI, AY. oaaFT 1m CHiwect St em &- S77]

_ NY AQY . tooo?

    
   
   

 

 

 

 

 

 

 

 

Bahkearl. . D-2A~ 20 2g

Chemung Gaunte, Maw York

 

Pespacttulls submitted,

)

eon

 
 

~ ae S ~*~ " oe ve
: ane 20
SAE Re Beige ae bALS Z Y (SAR
a stinecratem vet aay aparece

}
ay at Oly. _ 2eZ/ “> Scott E. McMindes Cee Con 9-490)
Notary Public State of New Yor (A827
Chemung County No. O1MC6332482
ae Commission Expires Nov 2_22¢°2

MOPARY PORTO
 

 

 

 

 

 

 

 

 

 
